09-0734-ag
         Varga v. Holder
                                                                                           BIA
                                                                                      Nelson, IJ
                                                                                   A098 594 313
                                                                                   A098 594 309
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 5 th day of February, two thousand ten.
 5
 6       PRESENT:
 7                         ROSEMARY S. POOLER,
 8                         BARRINGTON D. PARKER,
 9                         RICHARD C. WESLEY,
10                                  Circuit Judges.
11
12       ______________________________________
13
14       ALEXANDRU VARGA, LILIANA CALIN,
15                Petitioners,
16
17                         v.                                      09-0734-ag
18                                                                 NAC
19       ERIC H. HOLDER JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       ______________________________________
23
24       FOR PETITIONERS:                Zamir Iosepovici, New York, New
25                                       York.
26       F O R RESPONDENTS:              Tony West, Assistant Attorney
27                                       General, Lyle D. Jentzer, Senior
28                                       Litigation Counsel, Zoe J. Heller,
29                                       Office of Immigration Litigation,
30                                       United States Department of Justice,
31                                       Washington, D.C.
32
1        UPON DUE CONSIDERATION of this petition for review of a

2    decision of the Board of Immigration Appeals (“BIA”), it is

3    hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

4    review is DENIED.

5        Alexandru Varga and Liliana Calin, natives and citizens

6    of Romania, seek review of a January 30, 2009 order of the

7    BIA affirming the May 18, 2007 decision of Immigration Judge

8    (“IJ”) Barbara A. Nelson denying their application for

9    asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”). In re Alexandru Varga,

11   Liliana Calin, Nos. A098 594 313/309 (BIA Jan. 30, 2009),

12   aff’g Nos. A098 594 313/309 (Immig. Ct. N.Y. City May 18,

13   2007).   We assume the parties’ familiarity with the

14   underlying facts and procedural history of the case.

15       As an initial matter, because Petitioners failed to

16   challenge the agency’s denial of their claims for

17   withholding of removal and CAT relief, we deem those claims

18   abandoned.   See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541

19   n.1, 545 n.7 (2d Cir. 2005).

20       When the BIA does not expressly “adopt” the IJ’s

21   decision, but its brief opinion closely tracks the IJ’s

22   reasoning, the Court may consider both the IJ’s and the

23   BIA’s opinions “for the sake of completeness.”   Zaman v.

                                    2
1    Mukasey, 514 F.3d 233, 237 (2d Cir. 2008).     We review the

2    agency’s findings of fact under the substantial evidence

3    standard.    8 U.S.C. § 1252(b)(4)(B); see also Manzur v. U.S.

4    Dep’t of Homeland Sec., 494 F.3d 281, 289 (2d Cir. 2007).

5    Questions of law and the application of law to undisputed

6    fact are reviewed de novo.    See Salimatou Bah v. Mukasey,

7    529 F.3d 99, 110 (2d Cir. 2008).

8        As amended by the REAL ID Act, Title 8, Section

9    1158(b)(1)(B)(i) of the U.S. Code provides that an asylum

10   “applicant must establish that race, religion, nationality,

11   membership in a particular social group, or political

12   opinion was or will be at least one central reason for

13   persecuting the applicant.”    We find no error in the

14   agency’s conclusion that Petitioners’ asylum claim lacked a

15   sufficient nexus to a protected ground.    While Varga claimed

16   that he was arrested and jailed without a trial, he never

17   claimed that his arrest was on account of his Romani

18   ethnicity.    Rather, he testified that he did not know why he

19   was arrested, and there was evidence in the record

20   indicating that he had been charged with fraud.     See Saleh

21   v. U.S. Dept. of Justice, 962 F.2d 234, 239 (2d Cir. 1992)

22   (finding that punishment for violation of a generally

23   applicable criminal law is not persecution).     Varga never

                                    3
1    alleged that his prosecution for fraud was a pretext for

2    persecution on account of his ethnicity.     See Vumi v.

3    Gonzales, 502 F.3d 150 (2d Cir. 2007).     Moreover, the IJ

4    noted that the background evidence indicated that “while

5    there is some corruption within the judiciary in Romania,

6    there [was] no evidence to demonstrate that citizens are

7    convicted without trials and sentenced without trial or due

8    process.”

9        Petitioners also argue that the IJ erred in denying

10   relief since Calin had testified that she was raped twice by

11   Romanian police.   However, like Varga, Calin did not assert

12   that she was raped on account of her Romani ethnicity.        See

13   Melgar de Torres v. Reno, 191 F.3d 307, 313 (2d Cir. 1999)

14   Moreover, while Petitioners provided various background

15   reports regarding the treatment of Romani in Romania, they

16   failed to point to any evidence that police target and rape

17   Romani women.

18       Finally, while the agency observed that “discrimination

19   does exist against the Roma, or Gypsies, in Romania, there

20   [was] not sufficient evidence to show that this

21   discrimination [was] so severe or pervasive that it would

22   amount to persecution.”   See Jian Xing Huang v. INS, 421


                                   4
1    F.3d 125, 129 (2d Cir. 2005) (holding that, absent solid

2    support in the record for the petitioner’s assertion that he

3    would be subjected to persecution, his fear was “speculative

4    at best”).

5        While Petitioners’ arguments offer no basis on which we

6    are “compelled” to find – contrary to the agency – that

7    persecution on account of Romani ancestry was or will be a

8    “central” motive.     See 8 U.S.C.   §§ 1158(b)(1)(B)(i),

9    1252(b)(4)(B); cf. Osorio v. INS, 18 F.3d 1017, 1029 (2d

10   Cir. 1994).   In light of the foregoing, the agency’s denial

11   of Petitioners’ asylum claims was proper.      See 8 U.S.C.

12   § 1158(b)(1)(B)(i).

13       For the foregoing reasons, the petition for review is

14   DENIED.   As we have completed our review, the pending motion

15   for a stay of removal in this petition is DISMISSED as moot.

16
17
18                                 FOR THE COURT:
19                                 Catherine O’Hagan Wolfe, Clerk
20
21




                                     5